       Case 4:10-cr-00100-BLW Document 247 Filed 03/10/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 4:10-cr-00100-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  MARTY LISH,

        Defendant.



                                INTRODUCTION

      Before the Court is Marty Lish’s Motion for Sentence Reduction Under 18

U.S.C. §3582(c)(1)(A) (Compassionate Release). Dkt. 244. The Government

opposes the motion. Dkt. 245. After considering the briefing and record, the Court

will deny the motion.

                                 BACKGROUND
      In 2011, a jury convicted Lish of conspiracy to distribute less than 50 grams

of methamphetamine and possession with intent to distribute a controlled

substance. Lish was arrested following a traffic stop; officers found

methamphetamine and cash in the vehicle. When Lish was searched at the jail

officers discovered more methamphetamine on his person. PSR ¶ 8. The PSR held




MEMORANDUM DECISION AND ORDER - 1
       Case 4:10-cr-00100-BLW Document 247 Filed 03/10/21 Page 2 of 5




Lish responsible for 37 grams of actual methamphetamine. Id. ¶ 18.

       Lish has previous convictions for manslaughter, possession of stolen

property, and burglary. Id. ¶¶ 37-44. At the time of the offense, Lish was on parole

for his previous convictions and he was considered a career offender.

      Lish seeks compassionate release because of what he believes is a

discrepancy in his sentence compared to similar offenders, the lack of BOP

programming due to COVID, and to care for his wife who is suffering from

medical issues. Dkt. 244 at 5. Lish is 49 years old and has no underlying health

conditions.

      Lish has served approximately 11 years of his sentence. His projected

release date is January 21, 2023. Lish is currently incarcerated at FCI Memphis,

which has 2 inmates and 18 staff with active COVID-19 infections.

https://www.bop.gov/coronavirus/ (last accessed March 9, 2021). Lish has an

extensive disciplinary record while incarcerated. Dkt. 245-1. The disciplinary

infractions include destruction of property, disruptive conduct, assault, and

possessing drugs/alcohol.

                               LEGAL STANDARD

      Lish seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To grant

compassionate release, a district court must, as a threshold matter, determine




MEMORANDUM DECISION AND ORDER - 2
        Case 4:10-cr-00100-BLW Document 247 Filed 03/10/21 Page 3 of 5




whether a defendant has exhausted his or her administrative remedies. Id. The

statute provides, in relevant part, that a court

      [...] upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden of the
      defendant's facility, whichever is earlier, may reduce the term of
      imprisonment[...]

18 U.S.C. § 3582(c)(1)(A).

      If the exhaustion requirement is met, the court must consider the 18 U.S.C. §

3553(a) factors. Id. Then the Court may grant compassionate release only if the

defendant shows that “extraordinary and compelling reasons warrant such a

reduction.” and the reduction is “consistent with applicable policy statements”

issued by the U.S. Sentencing Commission. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019). The defendant bears the burden of

establishing that extraordinary and compelling reasons exist to justify

compassionate release. See United States v. Greenhut, 2020 WL 509385, at *1

(C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07

(9th Cir. 1998)).

                                      ANALYSIS
      Lish alleges that he submitted a request to the Warden on September 8,

2020. Dkt. 244 at 3. However, BOP has no record of Lish’s request. The



MEMORANDUM DECISION AND ORDER - 3
        Case 4:10-cr-00100-BLW Document 247 Filed 03/10/21 Page 4 of 5




requirement that an inmate petition the Warden for compassionate release is

mandatory. Under the statute, the 30-day clock does not start running until the

Warden has received the petition. Because the Warden has not received Lish’s

petition for compassionate release, Lish has not exhausted his administrative

remedies.

      Even if Lish had exhausted his administrative remedies the Court would still

deny his motion. The § 3553(a) factors do not warrant a reduction of Lish’s

sentence. The Court previously reduced Lish’s sentence based on an adjustment to

the guidelines. Lish has served a significant portion of his sentence, but he was

also considered a career offender and has an extensive criminal history. Further,

Lish’s post-sentence conduct, and disciplinary record, do not support early release

under the § 3553(a) analysis.

      Lish has not demonstrated extraordinary and compelling reasons warranting

release. He is 49 and has no health conditions that put him at greater risk of

COVID. While it is admirable that he seeks to care for his wife, this does not

warrant release. To the extent Lish argues there is a discrepancy between his

sentence and other offenders who committed drug offenses, the argument fails.

Lish had a significant criminal history, and his new sentence was within the

guidelines. Further, a discrepancy in sentences between offenders does not create




MEMORANDUM DECISION AND ORDER - 4
       Case 4:10-cr-00100-BLW Document 247 Filed 03/10/21 Page 5 of 5




extraordinary and compelling reasons for release.

                                    ORDER

      IT IS ORDERED that Marty Lish’s Motion for Sentence Reduction Under

18 U.S.C. §3582(c)(1)(A) (Compassionate Release) (Dkt. 244) is DENIED.



                                            DATED: March 10, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
